To:      'Benjamin Wright'[wagonhitch5@yahoo.com]
From:    Case  9:18-cv-80176-BB
         Craig S Wright               Document 550-21 Entered on FLSD Docket 06/01/2020 Page 1 of 2
Sent:    Tue 1/28/2014 10:42:37 PM (UTC)
Subject: RE: Intro

 Thanks

 From: messages-noreply@bounce.linkedin.com [mailto:messages-noreply@bounce.linkedin.com] On Behalf Of Benjamin Wright
 via LinkedIn
 Sent: Wednesday, 29 January 2014 9:39 AM
 To: Craig Steven Wright
 Cc: Benjamin Wright
 Subject: RE: Intro


 LinkedIn
 INTRODUCTION: YOU HAVE A NEW MESSAGE
 From: Benjamin Wright

 Date: January 28, 2014

 Subject RE: Intro

 Craig:

 My single contact with Tyler Winklevoss says to you: " I'd say to have Craig email him directly at
 Tyler@winklevoss.com"

 Best regards

 --Ben

 On 01/28/14 1:21 PM, Craig Steven Wright wrote:
 --------------------
 Worth a try.
 The Winklevoss twins are right into Bitcoin. Dave Kleiman and I started mining in 2009. So we have a
 few things that will interest them. It is a shame Dave died last year before fruition, but all is moving
 ahead.


 On 01/28/14 8:04 AM, Benjamin Wright wrote:
 --------------------
 Craig: I did forward your request for an introduction. But I do not know my direct contact well.
 Furthermore Tyler Winklevoss (my indirect contact) is a very famous person. So I do not know whether
 my effort will work.

 SANS keeps me alert and engaged! Good to hear from you.

 --Ben

 On 01/27/14 8:14 PM, Craig Steven Wright wrote:
 --------------------
 Hello Ben
 I am trying to get a contact forwarded to Tyler.

 Can you forward the linked in request?

 Thanks
 Craig

 PS, been a while, but how are things going at SANS etc?

                                                    View this message

 Don't want to receive e-mail notifications? Adjust your message settings.
This email was intended for Craig Steven Wright (Chief Executive Officer at Hotwire Pre-Emptive Intelligence
Group). Learn
         Case why9:18-cv-80176-BB
                   we included this. © 2014, LinkedIn
                                              DocumentCorporation.
                                                             550-212029 Stierlin
                                                                          EnteredCt. Mountain
                                                                                      on FLSD View, Docket
                                                                                                    CA         06/01/2020 Page 2 of 2
94043, USA
